[***] Certain information in this document has been omitted and filed separatel
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



AMENDMENT TO SUPPLY AGREEMENT


AMENDMENT TO SITAGLIPTIN CATALYST SUPPLY AGREEMENT effective as of Oct 1st 2013
(this “Amendment”) by and between Codexis, INC, (the “Vendor”), a Delaware
corporation, having a place of business at 200 Penobscot Drive, Redwood City, CA
94063 (“CODEXIS”) and MERCK SHARPE and DOHME (the “Company”), having a place of
business at One Merck Drive, Whitehouse Station, NJ 08889-0100. (“MERCK”)


W I T N E S S E T H:


WHEREAS, the parties are party to that certain SITAGLIPTIN CATALYST SUPPLY
AGREEMENT dated as of February 1st 2012 as the same may have been amended to the
effective date of this Amendment (as so amended, the “Agreement”); and


WHEREAS, the parties desire to amend the Agreement to modify the payment terms
of the Agreement as more fully set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
1.
Additions and changes made to the contract in this Amendment.

1.01
Payment for amounts owed by MERCK pursuant to the Agreement shall be made by
MERCK to Codexis no more than [*] ([*]) days after the date of receipt of the
subject invoice. (sec# 9.1 in the Agreement)

1.02
These amended payment terms will be effective on October 1st 2013.

2.    Miscellaneous
2.01
Effect of Amendment; Joinder. Except as expressly changed by this Amendment, the
Agreement shall remain in full force and effect in accordance with its stated
terms. The Agreement and the Schedules and Exhibits thereto, as amended by this
Amendment and all preceding amendments, set forth the entire understanding of
the parties with respect to the subject matter thereof. There are no agreements,
restrictions, promises, warranties, covenants or undertakings other than those
expressly set forth or referred to therein. The Agreement and the Schedules and
Exhibits thereto, as amended by this Amendment, supersede all prior agreements
and undertakings between the parties with respect to such subject matter.

2.02
Counterparts. This Amendment may be executed by the parties in separate
counterparts, each of which when so executed and delivered is deemed an
original. All such counterparts together constitute but one and the same
instrument.

2.03
Definitions. All capitalized terms used but not defined in this Amendment shall
have the respective definitions assigned to such terms in the Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives as of the date and year first written above.


CODEXIS INC.
MERCK SHARPE and DOHME Corp.
 
 
 
 
By: [*]
By: [*]
Name: [*]
Name: [*]
Title: [*]
Title: [*]
Date: October 7, 2013
Date: October 13, 2013
 
 
 
 




-1-